DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whinnery et al. (U.S. Publication No. 2014/0118855), hereinafter referred to as Whinnery.

In regard to claim 1, Whinnery teaches an active outside rear view system for a vehicle (Whinnery abstract noting a vehicle includes a body structure, a mirror assembly, a controller, and a position sensor. The mirror assembly includes a mirror housing, housing motor, and mirror. The housing motor is operably coupled with the mirror housing and the body structure and is configured to facilitate movement of the mirror housing relative to the body structure), the system comprising:
a support structure mounted to an exterior surface of the vehicle (Whinnery paragraph 20 noting stem portions mounted to an exterior surface of the body structure 16 of the vehicle, where receptacle 46 meets the shaft 44 of motor 42. The motor 42 with shaft 44 makes up the support structure mounted to the front faring 20 of the body structure of the vehicle);
a rear view device movably affixed to the support structure (Whinnery paragraph 22 noting the left side mirror assembly 26 can include a left mirror housing motor 42 that is operably coupled with the left mirror housing 30 and the body structure 16. The left mirror housing motor 42 can be configured to facilitate movement of the left mirror housing 30 with respect to the body structure 16. Thus it can be seen the side mirror assembly is affixed to the housing motor 42)
a linkage extending from a first end to a second end, wherein the first end of the linkage is movably affixed to an aerodynamic enclosure and the second end of the linkage is movably affixed to the support structure (Whinnery Figs. 3-4 showing stem portion 38 acting as a linkage arm, with one end affixed to the mirror housing enclosure 30, and the other end affixed to the support structure at receptacle 46); and
an actuator engaged with the linkage (Whinnery Fig 3 showing motor 42 inserted into the receptacle 46 of the stem portion (linkage)) and moving the aerodynamic enclosure (Whinnery paragraph 22 noting motor 42 can be configured to facilitate movement of the left mirror housing 30 with respect to the body structure 16) between at least a first position and a second position different from the first position (Whinnery paragraph 33 noting movement of the left and right mirror housings 34, 36 can reduce the effect of aerodynamic drag during certain operations of the motorcycle 10. For example, when a rider moves to the tucked position, thereby reducing her affect upon aerodynamic drag on the motorcycle 10, the left and right mirror housings 30, 32 can correspondingly move inwardly to further reduce their affect upon aerodynamic drag on the motorcycle 10), wherein the aerodynamic enclosure is independently movable relative to the rear view device and the support structure (Whinnery paragraph 35 noting the controller 70 can facilitate movement of the left and right mirror housings 30, 32 in response to the position of the rider, and without moving the left and right mirrors 34, 36), wherein aerodynamic characteristics of the active outside rear view system are different in each of the first position and the second position of the aerodynamic enclosure (Whinnery paragraph 33 noting movement of the left and right mirror housings 34, 36 can reduce the effect of aerodynamic drag during certain operations of the motorcycle 10. For example, when a rider moves to the tucked position, thereby reducing her affect upon aerodynamic drag on the motorcycle 10, the left and right mirror housings 30, 32 can correspondingly move inwardly to further reduce their affect upon aerodynamic drag on the motorcycle 10).

In regard to claim 2, Whinnery teaches all of the limitations of claim 1 as discussed above. In addition, Whinnery teaches a control module, the control module in communication with the actuator (Whinnery paragraph 35 noting the controller 70 can facilitate movement of the left and right mirror housings 30, 32 in response to the position of the rider, and without moving the left and right mirrors 34, 36) and selectively moving the aerodynamic enclosure between the at least first and second positions (Whinnery paragraph 33 noting movement of the left and right mirror housings 34, 36 can reduce the effect of aerodynamic drag during certain operations of the motorcycle 10. For example, when a rider moves to the tucked position, thereby reducing her affect upon aerodynamic drag on the motorcycle 10, the left and right mirror housings 30, 32 can correspondingly move inwardly to further reduce their affect upon aerodynamic drag on the motorcycle 10).

In regard to claim 3, Whinnery teaches all of the limitations of claim 2 as discussed above. In addition, Whinnery teaches a processor, a memory, and one or more input/output ports, the memory storing programmatic control logic, the input/output ports receiving data from the actuator and passing the data to the processor, the processor taking the data as an input and executing the programmatic control logic, the processor passing actuator positioning commands to the input/output ports, and the input/output ports transmitting the actuator positioning commands to the actuator (Whinnery paragraph 4 noting the controller is in electrical communication with the housing motor and mirror actuators, the controller receives position information and operates to actuate at least one of the mirror housings in response to the received signals; Whinnery paragraph 28 noting controller 70 can facilitate operation of the left mirror housing motor 42, the right mirror housing motor 43, the left mirror actuator 54, and the right mirror actuator 57 in response to signals from a control device 72 which is in electrical communication with the controller 70 and is configured to facilitate manual powered operation of the left and right side mirror assemblies 26, 28 by an operator. The control device 72 can comprise a joystick actuator, a rocker switch assembly, pushbuttons, or any of a variety of other actuators; and Whinnery paragraph 41 noting controller 70 can be a standalone device or its functionality can alternatively be integrated into an engine control unit (ECU) or other electronic control unit upon the vehicle. It will also be appreciated that the controller can be configured to implement any of a variety of suitable control routines and/or functionalities).

In regard to claim 6, Whinnery teaches all of the limitations of claim 1 as discussed above. In addition, Whinnery teaches wherein the actuator comprises one or more of an electromechanical device, a hydraulic device, a pneumatic device, an aero-elastic device, and a shape-memory device (Whinnery paragraph 4 noting the controller is in electrical communication with each of the housing motor and the mirror actuator, and housing motor is operably coupled with the mirror housing and the body structure. The housing motor is configured to facilitate movement of the mirror housing with respect to the body structure. Thus it can be seen that this is an electromechanical device), and 
wherein the linkage comprises one or more of a ball and socket, a scissor linkage, a four bar linkage, a two bar linkage, a crank and slider linkage, a crank and piston, a rack and pinion, a recirculating ball system, and a pneumatic or hydraulic piston (Whinnery paragraph 21 noting the use of a spheroidal joint, e.g. a ball and socket joint).

In regard to claim 7, Whinnery teaches all of the limitations of claim 1 as discussed above. In addition, Whinnery teaches wherein the actuator engages with the linkage to tilt a frontward-facing portion of the aerodynamic enclosure about a horizontal axis extending substantially laterally outward from the exterior surface of the vehicle so that the frontward-facing portion of the aerodynamic enclosure moves vertically between the first position and the second position (Whinnery paragraph 35 noting that the controller can be configured to facilitate operation of the mirror housings in any of a variety of suitable arrangements, noting scenarios where arrangements can move upwardly and downwardly, and noting that the left and right mirror housings can be moved without moving the right and left mirrors. Thus it can be seen that the housings are capable of being actuated in a manner that would tilt them vertically up and down in different positions).

In regard to claim 8, Whinnery teaches all of the limitations of claim 1 as discussed above. In addition, Whinnery teaches wherein the actuator engages with the linkage to rotate a frontward-facing portion of the aerodynamic enclosure about a vertical axis so that the frontward-facing portion of the aerodynamic enclosure moves in a substantially horizontal plane between the first position and the second position (Whinnery paragraph 35 noting that the controller can be configured to facilitate operation of the mirror housings in any of a variety of suitable arrangements, noting scenarios where arrangements can move inward and outward, and noting that the left and right mirror housings can be moved without moving the right and left mirrors. Thus it can be seen that the housings are capable of being actuated in a manner that would tilt them horizontally left and right in different positions).

In regard to claim 9, Whinnery teaches all of the limitations of claim 1 as discussed above. In addition, Whinnery teaches wherein the actuator engages with the linkage to move a frontward-facing portion of the aerodynamic enclosure along a horizontal axis extending substantially laterally outward from the exterior surface of the vehicle so that the frontward-facing portion of the aerodynamic enclosure moves laterally between the first position proximate the exterior surface of the vehicle and the second position distal to the exterior surface of the vehicle (Whinnery paragraph 33 noting movement of the left and right mirror housings 34, 36 can reduce the effect of aerodynamic drag during certain operations of the motorcycle 10. For example, when a rider moves to the tucked position, thereby reducing her affect upon aerodynamic drag on the motorcycle 10, the left and right mirror housings 30, 32 can correspondingly move inwardly to further reduce their affect upon aerodynamic drag on the motorcycle 10. Thus it can be seen that the housings can move in and out laterally relative to the surface of the vehicle).

In regard to claim 10, Whinnery teaches all of the limitations of claim 1 as discussed above. In addition, Whinnery teaches wherein the rear view device comprises one or more of a Sensor, a camera, and an optical mirror (Whinnery abstract noting a vehicle includes a body structure, a mirror assembly, a controller, and a position sensor. The mirror assembly includes a mirror housing, housing motor, and mirror).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in the independent claims 11 or 20, with specific regard to receiving a mode selection input to allow selection of a first or second mode of an active outside rear view system; or where the two modes include an active mode and a passive mode; or wherein the positions of the aerodynamic enclosure are positioned in a first position to generate a predetermined minimum quantity of drag, and a second position to generate a predetermined maximum quantity of downforce.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

LaPorte – U.S. Patent No. 4,311,362
Castillo – U.S. Publication No. 2015/0002952
Oswald – U.S. Publication No. 2013/0148219

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488